 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   GEORGE AVALOS,                                     Case No. 1:21-cv-00458-DAD-SAB

11                   Plaintiff,                         ORDER REQUIRING PARTIES TO FILE
                                                        DISPOSITIONAL DOCUMENTS
12           v.

13   HENDERSON-PROSPECT PARTNERS II,                    (ECF No. 11)
     L.P.,
14                                                      THIRTY DAY DEADLINE
                     Defendant.
15

16

17          On June 7, 2021, a notice of settlement was filed informing the Court that the parties

18 have reached settlement resolving this action.

19          Accordingly, it is HEREBY ORDERED that:

20          1.      All pending matters and dates are VACATED; and

21          2.      The parties shall file dispositional documents within thirty (30) days of the date

22                  of entry of this order.

23
     IT IS SO ORDERED.
24

25 Dated:        June 8, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    1
